Case 1:20-cv-03718-PAE Document 38 Filed 09/03/20 Page 1 of 2
          Case 1:20-cv-03718-PAE Document 38 Filed 09/03/20 Page 2 of 2




Based upon the foregoing, it is hereby:

       ORDERED that this Court’s Order of Maritime Attachment dated May 15, 2020,

Dkt. 28, is VACATED; and it is further

       ORDERED that this Court’s Amended Attachment Order dated May 18, 2020, Dkt. 26,

is VACATED; and it is further

       ORDERED that any amounts attached by garnishees under either the Order of Maritime

Attachment dated May 15, 2020 or the Amended Attachment Order dated May 18, 2020 are to be

released forthwith by said garnishees; and it is further

       ORDERED that garnishees are to cease and desist from any further restraint of

any property of Defendants arising out of either the Order of Maritime Attachment dated May 15,

2020 or the Amended Attachment Order dated May 18, 2020; and it is further

       ORDERED that Plaintiff is to serve this Order forthwith on any garnishees having

been served with either the Order of Maritime Attachment dated May 15, 2020 or the

Amended Attachment Order dated May 18, 2020.



Dated: September 3, 2020
        New York, NY
                                                           PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge




                                                  2
